Citation Nr: 0432939	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  04-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to an increased disability rating for chronic 
fatigue syndrome, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).  

Procedural history

The veteran had active service from September 1970 to 
September 1992.  

In October 2002, the RO received the veteran's claim of 
entitlement to service connection for chronic fatigue and for 
a skin disorder.  In a September 2003 rating decision, the RO 
denied the skin disorder claim, and granted service 
connection for chronic fatigue, assigning a 20 percent 
disability rating.  The veteran disagreed with the September 
2003 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2004.  

Issue not on appeal

In a February 2004 rating decision, the RO assigned an 
increased 10 percent disability rating for the veteran's 
service connected rhinitis.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  Accordingly, 
that issue is not within the Board's jurisdiction and will 
not be addressed here.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

For reasons that will be addressed immediately below, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

In correspondence received in October 2004, the veteran 
indicated that he wished to have a videoconference hearing 
before a Veterans Law Judge at the RO.  Consequently, a 
remand is required.  38 C.F.R. § 19.9 (2004).

For the reasons stated, this case is REMANDED to VBA for the 
following action:

VBA should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge, in accordance with applicable 
law.  A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until he is contacted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




